Citation Nr: 1744035	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  14 - 00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel







INTRODUCTION

The Veteran served in the Army on active duty from July 1977 to September 1978.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX.

In his November 2013 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board, which was scheduled for November 2016.  The Veteran failed to appear for the scheduled hearing.  Notices of hearing sent in October 2016 were returned as undeliverable.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

The record suggests that the Veteran moved before notice of his scheduled videoconference was mailed.  Thus, it appears that the letters were sent to an old address.  The hearing must be rescheduled, and these notices must be re-sent.  Since the AOJ, rather than the Board, schedules this type of hearing, the Board must remand this claim to schedule a hearing.  38 C.F.R. §§ 20.700(e), 20.704, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ensure that all contact information currently in VBMS for the Veteran is current.  

2.  Schedule the Veteran for a videoconference hearing before a member of the Board at the earliest opportunity.  Notify the Veteran and the Veteran's representative of the date, time, and location of this hearing, and place of copy of this notification in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




